Exhibit 10.1

 

LOGO [g900881g0502104039975.jpg]

FORM OF POPULAR, INC.

2020 LONG-TERM EQUITY INCENTIVE AWARD

AND AGREEMENT

Recipient:

The Talent and Compensation Committee of the Board of Directors of Popular, Inc.
(the “Committee”) awarded you on February 27, 2020 (the “Grant Date”) a
Long-Term Incentive Award consisting of Restricted Stock (“Restricted Stock”)
and Performance Shares (“Performance Shares” and, in conjunction with the
Restricted Stock, the “Award”).

This award agreement (the “Award Agreement”), dated as of the Grant Date, sets
forth the terms and conditions of your Award. This Award is made under the
Popular, Inc. 2004 Omnibus Incentive Plan, as amended (the “Plan”) and, except
as otherwise provided herein, is subject to the terms of the Plan. Capitalized
terms used but not otherwise defined in this Award Agreement have the meanings
given in the Plan.

1.    Award. The number of shares of Restricted Stock and Performance Shares
subject to this Award is set forth in Annex 1 hereto. The Award will vest as set
forth below.

2.    Vesting; Payout.

(a)    Restricted Stock Vesting. Except as otherwise stated in this Section 2,
you shall become vested in the Restricted Stock as follows (each of the dates
described in (i) and (ii) below, a “Restricted Stock Vesting Date”):

(i) 80% of your Restricted Stock shall vest in equal annual installments on each
of the dates specified in Annex 1, and

(ii) 20% of your Restricted Stock shall vest upon termination of your employment
after attaining (x) age 55 with 10 years of service with the Corporation or
(y) age 60 with 5 years of service with the Corporation.

Years of service shall be determined pursuant to the Corporation’s personnel
policies and procedures.

(b)    Performance Shares Vesting. Except as otherwise stated in this Section 2,
you shall become vested in the Performance Shares on the day of the first
scheduled meeting of the Committee taking place in the month of February 2023,
subject to the Corporation’s achievement of the Performance Goals specified in
Annex 1 during the Performance Cycle, as certified by the Committee on such
meeting (hereinafter the “Performance Shares Vesting Date” and, together with
the Restricted Stock Vesting Date, the “Vesting Date”). The Performance Goals
will be based on two performance metrics weighted equally: the Relative Total
Shareholder Return (the “TSR”) and the Absolute

 

1



--------------------------------------------------------------------------------

Return on Average Assets (the “ROA”) goals. The Performance Cycle is a three
(3) year period beginning on January 1 of the calendar year of the Grant Date
and ending on December 31 of the third year. Each Performance Goal will have a
defined minimum threshold (i.e., minimum result for which an incentive would be
earned), target (i.e., result at which 100% of the incentive would be earned)
and maximum level of performance (i.e., result at which 1.5 times the incentive
target would be earned).

(c)    Approved Retirement. Upon an Approved Retirement after attaining (x) age
55 with 10 years of service with the Corporation or (y) age 60 with 5 years of
service with the Corporation: (1) your outstanding Restricted Stock shall fully
vest; and (2) your outstanding Performance Shares shall continue outstanding and
vest in full on the Performance Shares Vesting Date in accordance with the
actual results of the Performance Goals during the Performance Cycle.

(d)    Vesting upon Retirement on or after age 50 before attaining age 55 and 10
years of service.    The Committee, at its discretion, may accord the same
treatment accorded in Section 2(c) above if you retire from your employment on
or after age 50, and before attaining age 55 and 10 years of service, provided
the sum of your age and years of service is at least 75.

(e)    Death. Provided that on the date of your death you are still employed by
the Corporation and your rights in respect of your Award have not been
previously terminated, any then unvested outstanding Award shall immediately
vest and be paid to the representative of your estate promptly after your death.
In the case of the Performance Shares, the number of shares will be calculated
as if the target number of Performance Shares had in fact been earned.

(f)    Disability. If you become subject to Disability while you are still
employed by the Corporation, any then unvested outstanding Award shares shall
vest and shall be paid to you promptly after you become subject to Disability.
In the case of the Performance Shares, the number of shares will be calculated
as if the target number of Performance Shares had in fact been earned.

(g)    Change of Control. If your employment is terminated by the Corporation or
any successor entity thereto without Cause, or if you terminate your employment
for Good Reason, in each case upon or within two years after a Change of
Control, prior to a Vesting Date, and provided your rights in respect of the
shares of your unvested Award have not previously terminated, the shares of your
unvested Award shall immediately vest and be delivered to you promptly after
such termination of employment; provided that, as of the Change of Control date,
any outstanding Performance Shares shall be deemed earned at the greater of the
target level or actual performance level through the Change of Control date (or
if no target level is specified, the maximum level) with respect to all open
performance periods and such Performance Shares shall be subject to time-based
vesting through the end of the original Performance Cycle for each such Award,
subject to accelerated vesting in accordance with the first sentence of this
clause.

(h)    Termination without Cause. If the Corporation terminates your employment
without Cause you will receive payment of the Award on a prorated basis based on
the number of full months in the vesting schedule in which you were an active

 

2



--------------------------------------------------------------------------------

employee (with a partial month worked counted as a full month if you were an
active employee for 15 days or more in the month) and such reduced Award will
vest immediately upon your termination of employment, calculated in the case of
Performance Shares as if the target number of Performance Shares had in fact
been earned, as provided in the Plan.

(i)    Payout. The transfer restrictions on the applicable number of whole
shares of Restricted Stock shall lapse on each Vesting Date or such other
vesting date as determined in this Section 2 and in the terms of the Plan. The
payout with respect to vested Performance Shares shall be made on the
Performance Shares Vesting Date, in which date the Committee shall determine the
total number of shares earned based upon the actual performance results during
the Performance Cycle. The vested shares will be delivered to you as soon as
administratively practicable, generally within 45 days following each Vesting
Date.

3.    Termination of Award.

(a)    Except as provided herein, your rights in respect of your outstanding
unvested Award shares shall immediately terminate, and no shares shall be paid
in respect thereof, if at any time prior to the respective Vesting Date you
terminate your employment.

(b)    If the Corporation terminates your employment forCause, your Award shares
shall be cancelled and the provisions under the Plan will apply.

4.    Non-transferability. This Award (or any rights and obligations hereunder)
may not be sold, exchanged, transferred, assigned, pledged, hypothecated or
otherwise disposed of or hedged, in any manner (including through the use of any
cash-settled instrument), whether voluntarily or involuntarily and whether by
operation of law or otherwise, other than by will or by the laws of descent and
distribution.

5.    Withholding, Consents and Legends.

(a)    You shall be solely responsible for any applicable taxes (including,
without limitation, income and excise taxes) and penalties, and any interest
that accrues thereon, incurred in connection with your Award. The Corporation
will withhold shares of Common Stock for the payment of taxes in connection with
the vesting of your Award or upon the occurrence of any other event that, in
accordance with applicable law, will generate a tax liability with regards to
your Award. The Corporation will withhold shares of Common Stock with a value
equal to the amount of taxes that the Corporation determines it is required to
withhold under applicable laws (with such withholding obligation determined
based on any applicable minimum statutory withholding rates). The Corporation
will use the Fair Market Value of the Common Stock on the Restricted Stock
Vesting Date or such other date, as applicable, in order to determine the number
of shares to be withheld. If you wish to remit cash to the Corporation (through
payroll deduction or otherwise), in each case in an amount sufficient in the
opinion of the Corporation to satisfy such withholding obligation, you must
notify the Corporation in advance and do so in compliance with all applicable
laws and pursuant to such rules as the Corporation may establish from time to
time, including, but not limited to, the Corporation’s Insider Trading Policy.

 

3



--------------------------------------------------------------------------------

(b)    Your right to receive shares pursuant to the Award is conditioned on the
receipt to the reasonable satisfaction of the Committee of any required consent
that the Committee may reasonably determine to be necessary or advisable. By
accepting delivery of the shares, you acknowledge that you are subject to the
Corporation’s Insider Trading Policy.

6.    Section 409A. Shares awarded under this Award Agreement are intended to be
exempt from Section 409A of the U.S. Code, to the extent applicable, and this
Award Agreement is intended to, and shall be interpreted, administered and
construed consistent therewith. The Committee shall have full authority to give
effect to the intent of this Section 6.

7.    No Rights to Continued Employment. Nothing in this Award Agreement shall
be construed as giving you any right to continued employment by the Corporation
or any of its affiliates or affect any right that the Corporation or any of its
affiliates may have to terminate or alter the terms and conditions of your
employment.

8.    Successors and Assigns of the Corporation. The terms and conditions of
this Award Agreement shall be binding upon, and shall inure to the benefit of,
the Corporation and its successor entities.

9.    Committee Discretion. Subject to the terms of the Plan, the Committee
shall have full discretion with respect to any actions to be taken or
determinations to be made in connection with this Award Agreement, and its
determinations shall be final, binding and conclusive.

10.    Amendment. The Committee reserves the right at any time to amend the
terms and conditions set forth in this Award Agreement; provided that,
notwithstanding the foregoing, no such amendment shall materially adversely
affect your rights and obligations under this Award Agreement without your
consent (or the consent of your estate, if such consent is obtained after your
death), and provided, further, that the Committee may not postpone the payout of
shares to occur at any time after the applicable time provided for in this Award
Agreement. Any amendment of this Award Agreement shall be in writing signed by
an authorized member of the Committee or a person or persons designated by the
Committee.

11.    Adjustment; Other Plan Provisions. Subject to Section 10, the Committee
shall adjust equitably the terms of this Award in accordance with Section 5.4 of
the Plan, if applicable. Subject to the terms of this Award Agreement, the
Restricted Stock shall be subject to the terms of the Plan, including, but not
limited to, the provisions of Section 8.4 related to dividends and voting
rights. Cash dividends paid on the Restricted Stock and on all of the Common
Stock that may be subsequently acquired with such cash dividends, will be
invested in the purchase of additional shares of Common Stock of the Corporation
in accordance with the Popular, Inc. Dividend Reinvestment and Stock Purchase
Plan (the “DRIP”); such shares are not subject to the restrictions and are
immediately vested. The Restricted Stock shall be held in custody by the
Fiduciary Services Division of Banco Popular de Puerto Rico.

 

4



--------------------------------------------------------------------------------

Performance Shares will accrue Dividend Equivalents prior to the Performance
Shares Vesting Date. Accrued Dividend Equivalents with respect to the
Performance Shares will be invested in additional shares of Common Stock of the
Corporation in accordance with the formula set forth in the DRIP. All shares of
Common Stock acquired pursuant to the reinvestment of dividends will be subject
to the terms and conditions of Section 2 and will be paid out on the Performance
Shares Vesting Date based on the actual number of Performance Shares earned on
that date.

12.    Governing Law. This award shall be governed by and construed in
accordance with the laws of Puerto Rico, without regard to principles of
conflicts of laws.

13.    Incentive Recoupment. This award shall be subject to the terms of the
Popular, Inc. Incentive Recoupment Guideline in effect as of the Grant Date and
as such guideline may be required to be modified in accordance with applicable
law or regulation.

14.    Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

IN WITNESS WHEREOF, POPULAR, INC. and the Recipient caused this Award Agreement
to be duly executed and delivered as of the Grant Date.

 

POPULAR, INC.     ACCEPTED: By:   [Insert Name of Representative]     By:  
[Insert Name of Recipient] Title:   [Insert Title of Representative]     Title:
  [Insert Title of Recipient]                                                
                                              Signature   Signature

 

5



--------------------------------------------------------------------------------

ANNEX 1

POPULAR, INC.

2020 LONG-TERM EQUITY INCENTIVE AWARD

Recipient:

Employee Number:

Grant Date: February 27, 2020

Total Dollar Value of Award:

Common Stock Market Price as of closing on Grant Date:

Restricted Stock

Dollar Value of Restricted Stock Award:

Shares of Restricted Stock Awarded:

Restricted Stock Vesting Dates:

 

Shares (20%)

Shares (20%)

Shares (20%)

Shares (20%)

  

February 23, 2021

February 23, 2022

February 23, 2023

February 23, 2024

Shares (20%)   

Upon termination of your employment after attaining:

(i) age 55 with 10 years of service, or (ii) age 60 with 5 years of service.

 

6



--------------------------------------------------------------------------------

Performance Shares

Dollar Value of Performance Shares Award:

Grant Date: February 27, 2020

Common Stock Market Price as of closing on Grant Date:

Total Target Number of Shares:                 (50% Total Shareholder Return /
50% Return on Assets)

 

Relative Total Shareholder Return (TSR)1 –   

Percentile Rank among

Comparator Group

  

Shares Earned

(% of Target)

Opening Price =   

75th Percentile or above

(maximum)

   (1.5x target shares)   

50th Percentile

(target)

   (1x target shares)   

25th Percentile

(threshold)

   (0.5x target shares)    Below 25th Percentile    0 Absolute Return on Average
Assets (ROA)2 –   

    
ROA

  

Shares Earned

(% of Target)

3-year simple average ROA 2020-2022    (maximum)    (1.5x target shares)   
(target)    (1x target shares)    (threshold)    (0.5x target shares)    Lower
than    0

Results between threshold, target and maximum performance

will be interpolated to determine vesting award

1 TSR will be calculated as [(Closing Price at end of period * (1 + number of
shares purchased assuming reinvestment of dividends))/Opening Price at beginning
of period] – 1

 

  •  

Closing Price and Opening Price are based on the preceding 60 trading days
average daily close price to mitigate against share price volatility of
point-in-time metrics.

 

  •  

Opening price = average price 10/7/19-12/31/19

 

  •  

Closing price = average price 10/6/22-12/31/22

 

  •  

TSR calculations shall assume that dividends are reinvested on the ex-dividend
date (i.e., the date a dividend asset is guaranteed).

Comparator Group — SNL US Banks greater than $10 billion in assets – Performance
will be based on the composition of the group at the end of the 3-year
Performance Cycle.

If Popular’s absolute TSR is negative, payout will be limited to a maximum of
100% of target.

2 3-year simple average ROA for 3 years (2020-2022). The Committee may adjust
the goal or results to reflect a core profitability that would not be unduly
inflated or deflated by certain transactions that do not reflect the underlying
performance of Popular’s ongoing operations, including, but not limited to, the
impact of significant tax reform, sales of non-earning assets, sales of branches
or other businesses, certain business acquisition costs and revenues,
extraordinary events or charitable contributions, severance costs and certain
litigation and settlement costs, among others.

 

7